As filed with the Securities and Exchange Commission on November 29, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-10487 Hotchkis and Wiley Funds (Exact name of registrant as specified in charter) 725 South Figueroa Street, 39th Floor Los Angeles, CA 90017-5439 (Address of principal executive offices) (Zip code) Anna Marie Lopez, President Hotchkis and Wiley Funds 725 South Figueroa Street, 39th Floor Los Angeles, CA 90017-5439 (Name and address of agent for service) Copy to: Karin Jagel Flynn, Esq. Vedder Price P.C. 222 North LaSalle Street Chicago, IL 60601 (213) 430-1000 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2012 Date of reporting period:September 30, 2011 Item 1. Schedule of Investments. Schedule of Investments - September 30, 2011 Hotchkis and Wiley Diversified Value Fund (Unaudited) Shares COMMON STOCKS - 97.84% Held Value CONSUMER DISCRETIONARY - 12.63% Auto Components - 2.14% Johnson Controls, Inc. $ Magna International, Inc. Automobiles - 0.92% General Motors Company (a) Hotels, Restaurants & Leisure - 0.54% Carnival Corporation Media - 4.10% Comcast Corporation The Interpublic Group of Companies, Inc. Time Warner Cable, Inc. Multiline Retail - 2.06% J.C. Penney Company, Inc. (b) Specialty Retail - 2.87% The Gap, Inc. Home Depot, Inc. TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 6.36% Beverages - 1.05% PepsiCo, Inc. Food & Staples Retailing - 4.27% CVS Caremark Corporation Safeway, Inc. Wal-Mart Stores, Inc. Food Products - 0.49% Kraft Foods, Inc. Household Products - 0.55% Kimberly-Clark Corporation TOTAL CONSUMER STAPLES ENERGY - 9.12% Oil, Gas & Consumable Fuels - 9.12% Cobalt International Energy, Inc. (a) ConocoPhillips Royal Dutch Shell PLC - Class B - ADR Total SA - ADR (b) TOTAL ENERGY FINANCIALS - 25.50% Capital Markets - 0.80% Morgan Stanley Commercial Banks - 7.36% KeyCorp PNC Financial Services Group, Inc. SunTrust Banks, Inc. Wells Fargo & Company Consumer Finance - 0.98% Capital One FinancialCorporation Diversified Financial Services - 7.84% Bank of America Corporation Citigroup, Inc. JPMorgan Chase & Company Insurance - 8.52% The Allstate Corporation American International Group, Inc. (a) Genworth Financial, Inc. (a) MetLife, Inc. Prudential Financial, Inc. XL Group PLC TOTAL FINANCIALS HEALTH CARE - 8.80% Health Care Equipment & Supplies - 0.27% Covidien PLC Health Care Providers & Services - 1.02% Quest Diagnostics, Inc. Pharmaceuticals - 7.51% Eli Lilly & Company Johnson & Johnson Merck & Company, Inc. Novartis AG - ADR Pfizer, Inc. Sanofi - ADR TOTAL HEALTH CARE INDUSTRIALS - 9.76% Aerospace & Defense - 5.81% The Boeing Company Embraer SA - ADR Huntington Ingalls Industries, Inc. (a) Lockheed MartinCorporation Northrop GrummanCorporation Air Freight & Logistics - 1.27% FedExCorporation Machinery - 2.68% Cummins, Inc. PACCAR, Inc. TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 14.23% Computers & Peripherals - 4.05% Hewlett-Packard Company Electronic Equipment, Instruments & Components - 2.85% Corning, Inc. TE Connectivity Limited Software - 7.33% CA, Inc. Microsoft Corporation OracleCorporation TOTAL INFORMATION TECHNOLOGY MATERIALS - 0.48% Chemicals - 0.48% PPG Industries, Inc. TOTAL MATERIALS TELECOMMUNICATION SERVICES - 2.80% Wireless Telecommunication Services - 2.80% Vodafone Group PLC - ADR TOTAL TELECOMMUNICATION SERVICES UTILITIES - 8.16% Electric Utilities - 5.34% Edison International Exelon Corporation PPL Corporation Multi-Utilities - 2.82% Public Service Enterprise Group, Inc. TOTAL UTILITIES Total investments - 97.84% (Cost $459,479,320) Collateral for securities on loan ^ - 1.67% Time deposit * - 1.64% Liabilities in excess of other assets - (1.15)% ) Net assets - 100.00% $ (a) - Non-income producing security. (b) - All or a portion of this security is on loan. The total market value of securities on loan was $5,167,993. ADR - American Depositary Receipt ^ - Collateral for securities on loan was invested in the Invesco Government Agency Portfolio. The 7-day yield as of September 30, 2011 was 0.02%. * - Time deposit with HSBC Bank bears interest at 0.03% and matures on 10/3/2011. Invested through a cash management account administered by Brown Brothers Harriman & Co. The Global Industry Classification Standard (GICS) was developed by MSCI and S&P, an independent international financial data and investment services company.The GICS methodology is used by the MSCI indexes, which include domestic and international stocks, as well as by a large portion of the professional investment management community.The GICS hierarchy begins with 10 sectors and is followed by 24 industry groups, 67 industries and 147 sub-industries.Each stock that is classified will have a coding at all four of these levels. Schedule of Investments - September 30, 2011 Hotchkis and Wiley Large Cap Value Fund (Unaudited) Shares COMMON STOCKS - 99.16% Held Value CONSUMER DISCRETIONARY - 12.36% Auto Components - 1.91% Johnson Controls, Inc. $ Magna International, Inc. Automobiles - 0.74% Harley-Davidson, Inc. Hotels, Restaurants & Leisure - 0.50% Carnival Corporation Media - 2.94% Comcast Corporation Multiline Retail - 2.66% J.C. Penney Company, Inc. (b) Specialty Retail - 3.43% The Gap, Inc. Home Depot, Inc. Textiles, Apparel & Luxury Goods - 0.18% The Jones Group, Inc. TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 5.96% Food & Staples Retailing - 4.70% CVS Caremark Corporation Safeway, Inc. Wal-Mart Stores, Inc. Food Products - 0.79% Kraft Foods, Inc. Tobacco - 0.47% Philip Morris International,Inc. TOTAL CONSUMER STAPLES ENERGY - 9.75% Oil, Gas & Consumable Fuels - 9.75% ConocoPhillips Royal Dutch Shell PLC - Class B - ADR Total SA - ADR (b) TOTAL ENERGY FINANCIALS - 27.36% Commercial Banks - 7.97% Fifth Third Bancorp PNC Financial Services Group, Inc. Regions Financial Corporation Wells Fargo & Company Consumer Finance - 1.53% Capital One FinancialCorporation Diversified Financial Services - 8.98% Bank of America Corporation Citigroup, Inc. JPMorgan Chase & Company Insurance - 8.88% The Allstate Corporation Genworth Financial, Inc. (a) MetLife, Inc. Unum Group XL Group PLC TOTAL FINANCIALS HEALTH CARE - 9.52% Biotechnology - 0.53% Gilead Sciences, Inc. (a) Pharmaceuticals - 8.99% Eli Lilly & Company Johnson & Johnson Merck & Company, Inc. Novartis AG - ADR Pfizer, Inc. Sanofi - ADR TOTAL HEALTH CARE INDUSTRIALS - 9.14% Aerospace & Defense - 5.81% Embraer SA - ADR Huntington Ingalls Industries, Inc. (a) Lockheed MartinCorporation Northrop GrummanCorporation Machinery - 2.71% Cummins, Inc. PACCAR, Inc. Professional Services - 0.62% Manpower, Inc. TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 11.96% Computers & Peripherals - 4.62% Hewlett-Packard Company Electronic Equipment, Instruments & Components - 1.39% TE Connectivity Limited Software - 5.95% CA, Inc. Microsoft Corporation TOTAL INFORMATION TECHNOLOGY TELECOMMUNICATION SERVICES - 3.40% Wireless Telecommunication Services - 3.40% Vodafone Group PLC - ADR TOTAL TELECOMMUNICATION SERVICES UTILITIES - 9.71% Electric Utilities - 6.81% Edison International Exelon Corporation PPL Corporation Multi-Utilities - 2.90% Public Service Enterprise Group, Inc. TOTAL UTILITIES Total investments - 99.16% (Cost $1,057,316,859) Collateral for securities on loan ^ - 1.77% Time deposit * - 1.05% Liabilities in excess of other assets - (1.98)% ) Net assets - 100.00% $ (a) - Non-income producing security. (b) - All or a portion of this security is on loan. The total market value of securities on loan was $12,265,626. ADR - American Depositary Receipt ^ - Collateral for securities on loan was invested in the Invesco Government Agency Portfolio. The 7-day yield as of September 30, 2011 was 0.02%. * - Time deposit with Citibank bears interest at 0.03% and matures on 10/3/2011. Invested through a cash management account administered by Brown Brothers Harriman & Co. The Global Industry Classification Standard (GICS) was developed by MSCI and S&P, an independent international financial data and investment services company.The GICS methodology is used by the MSCI indexes, which include domestic and international stocks, as well as by a large portion of the professional investment management community.The GICS hierarchy begins with 10 sectors and is followed by 24 industry groups, 67 industries and 147 sub-industries.Each stock that is classified will have a coding at all four of these levels. Schedule of Investments - September 30, 2011 Hotchkis and Wiley Mid-Cap Value Fund (Unaudited) Shares COMMON STOCKS - 99.26% Held Value CONSUMER DISCRETIONARY - 20.03% Auto Components - 3.80% The Goodyear Tire & Rubber Company (a) $ Magna International, Inc. Media - 5.87% The Interpublic Group of Companies, Inc. Valassis Communications, Inc. (a)(c) Multiline Retail - 2.23% J.C. Penney Company, Inc. (b) Specialty Retail - 6.78% Aeropostale, Inc. (a) The Gap, Inc. Rent-A-Center, Inc. Textiles, Apparel & Luxury Goods - 1.35% The Jones Group, Inc. TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 3.74% Food & Staples Retailing - 3.74% Safeway, Inc. SUPERVALU, Inc. (b) TOTAL CONSUMER STAPLES ENERGY - 9.89% Oil, Gas & Consumable Fuels - 9.89% Cobalt International Energy, Inc. (a) Kosmos Energy Limited (a) Murphy Oil Corporation Stone Energy Corporation (a) Tesoro Corporation (a) TOTAL ENERGY FINANCIALS - 31.20% Commercial Banks - 12.53% BB&T Corporation Fifth Third Bancorp First Horizon NationalCorporation KeyCorp Regions Financial Corporation SunTrust Banks, Inc. Synovus Financial Corporation Diversified Financial Services - 1.69% PHH Corporation (a) Insurance - 12.16% The Allstate Corporation CNO Financial Group, Inc. (a) Genworth Financial, Inc. (a) Torchmark Corporation Unum Group XL Group PLC Real Estate Management & Development - 4.82% MI Developments, Inc. TOTAL FINANCIALS HEALTH CARE - 1.47% Health Care Providers & Services - 1.47% LifePoint Hospitals, Inc. (a) Quest Diagnostics, Inc. TOTAL HEALTH CARE INDUSTRIALS - 13.32% Aerospace & Defense - 5.54% Alliant Techsystems, Inc. Embraer SA - ADR Huntington Ingalls Industries, Inc. (a) Construction & Engineering - 0.44% EMCOR Group, Inc. Machinery - 1.36% PACCAR, Inc. Terex Corporation (a) Professional Services - 2.59% Manpower, Inc. Road & Rail - 3.39% Con-way, Inc. TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 12.22% Communications Equipment - 3.06% Arris Group, Inc. (a) Computers & Peripherals - 0.38% Lexmark International, Inc. (a) Electronic Equipment, Instruments & Components - 2.28% TE Connectivity Limited Semiconductors & Semiconductor Equipment - 2.03% NXP Semiconductors NV (a) ON Semiconductor Corporation (a) Software - 4.47% CA, Inc. Symantec Corporation (a) TOTAL INFORMATION TECHNOLOGY UTILITIES - 7.39% Electric Utilities - 7.13% Edison International Great Plains Energy, Inc. PPL Corporation Multi-Utilities - 0.26% Public Service Enterprise Group, Inc. TOTAL UTILITIES Total investments - 99.26% (Cost $1,438,861,408) Collateral for securities on loan ^ - 1.75% Time deposit * - 0.32% Liabilities in excess of other assets - (1.33)% ) Net assets - 100.00% $ (a) - Non-income producing security. (b) - All or a portion of this security is on loan.The total market value of securities on loan was $16,338,576. (c) - Affiliated issuer.An issuer in which the Fund's holdings represent 5% or more of the outstanding voting securities of the issuer is an "affiliated" issuer as defined in the 1940 Act. A schedule of the Fund's investments in securities of affiliated issuers held during the three months ended September 30, 2011, is set forth below: Share Balance At Share Balance At Dividend Value At Issuer Name July 1, 2011 Additions Reductions September 30, 2011 Income September 30, 2011 Valassis Communications, Inc. - $ - ADR - American Depositary Receipt ^ - Collateral for securities on loan was invested in the Invesco Government Agency Portfolio. The 7-day yield as of September 30, 2011 was 0.02%. * - Time deposit with Wells Fargo bears interest at 0.03% and matures on 10/3/2011. Invested through a cash management account administered by Brown Brothers Harriman & Co. The Global Industry Classification Standard (GICS) was developed by MSCI and S&P, an independent international financial data and investment services company.The GICS methodology is used by the MSCI indexes, which include domestic and international stocks, as well as by a large portion of the professional investment management community.The GICS hierarchy begins with 10 sectors and is followed by 24 industry groups, 67 industries and 147 sub-industries.Each stock that is classified will have a coding at all four of these levels. Schedule of Investments - September 30, 2011 Hotchkis and Wiley Small Cap Value Fund (Unaudited) Shares COMMON STOCKS - 97.78% Held Value CONSUMER DISCRETIONARY - 12.93% Hotels, Restaurants & Leisure - 0.19% Lakes Entertainment, Inc. (a) $ Household Durables - 0.39% Furniture Brands International, Inc. (a) Media - 6.10% The Interpublic Group of Companies, Inc. Valassis Communications, Inc. (a) Multiline Retail - 0.82% 99 Cents Only Stores (a) Specialty Retail - 2.64% Rent-A-Center, Inc. Textiles, Apparel & Luxury Goods - 2.79% Quiksilver, Inc. (a) TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 1.45% Food Products - 1.45% Overhill Farms, Inc. (a)(c) TOTAL CONSUMER STAPLES ENERGY - 4.55% Oil, Gas & Consumable Fuels - 4.55% Cobalt International Energy, Inc. (a) Petroquest Energy, Inc. (a)(b) Stone Energy Corporation (a) TOTAL ENERGY FINANCIALS - 26.96% Commercial Banks - 5.37% Associated Banc-Corp First Horizon NationalCorporation First Interstate BancSystem, Inc. Synovus Financial Corporation TCF Financial Corporation Webster Financial Corporation Diversified Financial Services - 3.62% PHH Corporation (a) Insurance - 11.98% CNO Financial Group, Inc. (a) Employers Holdings, Inc. Global Indemnity PLC (a) The Hanover Insurance Group, Inc. Horace Mann Educators Corporation National Western Life Insurance Company Symetra Financial Corporation Real Estate Investment Trusts - 0.85% CapLease, Inc. Real Estate Management & Development - 4.99% MI Developments, Inc. Thrifts & Mortgage Finance - 0.15% First Financial Holdings, Inc. TOTAL FINANCIALS HEALTH CARE - 4.48% Health Care Equipment & Supplies - 1.61% Kinetic Concepts, Inc. (a) Health Care Providers & Services - 2.87% LifePoint Hospitals, Inc. (a) PharMerica Corporation (a) TOTAL HEALTH CARE INDUSTRIALS - 26.01% Aerospace & Defense - 9.18% Alliant Techsystems, Inc. Embraer SA - ADR Huntington Ingalls Industries, Inc. (a) Commercial Services & Supplies - 1.33% Corrections Corporation of America (a) The Geo Group, Inc. (a) Construction & Engineering - 0.50% EMCOR Group, Inc. Machinery - 6.48% CIRCOR International, Inc. Meritor, Inc. (a) Miller Industries, Inc. Mueller Water Products, Inc. Terex Corporation (a) Professional Services - 5.00% Heidrick & Struggles International, Inc. Hudson Highland Group, Inc. (a) Manpower, Inc. Road & Rail - 3.52% Con-way, Inc. Saia, Inc. (a) TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 9.79% Communications Equipment - 4.16% Arris Group, Inc. (a) Symmetricom, Inc. (a) Computers & Peripherals - 1.00% Lexmark International, Inc. (a) IT Services - 3.41% CIBER, Inc. (a) Heartland Payment Systems, Inc. Ness Technologies, Inc. (a) Semiconductors & Semiconductor Equipment - 1.22% ON Semiconductor Corporation (a) TOTAL INFORMATION TECHNOLOGY MATERIALS - 2.77% Metals & Mining - 2.77% Noranda Aluminum Holding Corporation (a) TOTAL MATERIALS UTILITIES - 8.84% Electric Utilities - 8.84% Great Plains Energy, Inc. Portland General Electric Company Westar Energy, Inc. TOTAL UTILITIES Total investments - 97.78% (Cost $296,554,932) Collateral for securities on loan ^ - 0.04% Time deposit * - 1.17% Other assets in excess of liabilities - 1.01% Net assets - 100.00% $ (a) - Non-income producing security. (b) - All or a portion of this security is on loan. The total market value of securities on loan was $95,174. (c) - Affiliated issuer.An issuer in which the Fund's holdings represent 5% or more of the outstanding voting securities of the issuer is an "affiliated" issuer as defined in the 1940 Act. A schedule of the Fund's investments in securities of affiliated issuers held during the three months ended September 30, 2011, is set forth below: Share Balance At Share Balance At Dividend Value At Issuer Name July 1, 2011 Additions Reductions September 30, 2011 Income September 30, 2011 Overhill Farms, Inc. - $- ADR - American Depositary Receipt ^ - Collateral for securities on loan was invested in the Invesco Government Agency Portfolio. The 7-day yield as of September 30, 2011 was 0.02%. * - Time deposit with Wells Fargo bears interest at 0.03% and matures on 10/3/2011. Invested through a cash management account administered by Brown Brothers Harriman & Co. The Global Industry Classification Standard (GICS) was developed by MSCI and S&P, an independent international financial data and investment services company.The GICS methodology is used by the MSCI indexes, which include domestic and international stocks, as well as by a large portion of the professional investment management community.The GICS hierarchy begins with 10 sectors and is followed by 24 industry groups, 67 industries and 147 sub-industries.Each stock that is classified will have a coding at all four of these levels. Schedule of Investments - September 30, 2011 Hotchkis and Wiley Value Opportunities Fund (Unaudited) Shares COMMON STOCKS - 79.69% Held Value CONSUMER DISCRETIONARY - 14.26% Automobiles - 0.49% General Motors Company (a) $ Hotels, Restaurants & Leisure - 0.70% Lakes Entertainment, Inc. (a) Media - 11.35% Valassis Communications, Inc. (a) Multiline Retail - 0.80% 99 Cents Only Stores (a) Textiles, Apparel & Luxury Goods - 0.92% Quiksilver, Inc. (a) TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 1.81% Beverages - 0.56% PepsiCo, Inc. Food Products - 1.25% Overhill Farms, Inc. (a) TOTAL CONSUMER STAPLES ENERGY - 4.75% Oil, Gas & Consumable Fuels - 4.75% Cobalt International Energy, Inc. (a) Murphy Oil Corporation TOTAL ENERGY FINANCIALS - 19.12% Diversified Financial Services - 4.37% Citigroup, Inc. JPMorgan Chase & Company Insurance - 7.19% The Allstate Corporation Global Indemnity PLC (a) Real Estate Management & Development - 3.73% MI Developments, Inc. Thrifts & Mortgage Finance - 3.83% Tree.com, Inc. (a) TOTAL FINANCIALS HEALTH CARE - 0.67% Health Care Equipment & Supplies - 0.67% Kinetic Concepts, Inc. (a) TOTAL HEALTH CARE INDUSTRIALS - 20.33% Aerospace & Defense - 7.26% Alliant Techsystems, Inc. Huntington Ingalls Industries, Inc. (a) Lockheed MartinCorporation Air Freight & Logistics - 0.52% Air T, Inc. Machinery - 1.69% KSB AG (f) Miller Industries, Inc. Marine - 3.46% Clarkson PLC (f) Professional Services - 3.19% Hudson Highland Group, Inc. (a) Road & Rail - 4.21% Con-way, Inc. TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 5.08% Computers & Peripherals - 2.68% Hewlett-Packard Company Electronic Equipment, Instruments & Components - 2.40% Corning, Inc. TOTAL INFORMATION TECHNOLOGY MATERIALS - 2.60% Metals & Mining - 2.60% Noranda Aluminum Holding Corporation (a) TOTAL MATERIALS TELECOMMUNICATION SERVICES - 3.26% Wireless Telecommunication Services - 3.26% Vodafone Group PLC - ADR TOTAL TELECOMMUNICATION SERVICES UTILITIES - 7.81% Electric Utilities - 4.35% Exelon Corporation PPL Corporation Multi-Utilities - 3.46% Public Service Enterprise Group, Inc. TOTAL UTILITIES Total common stocks (Cost $65,238,947) INVESTMENT COMPANIES - 1.04% Equity Mutual Funds - 1.04% Diamond Hill Financial Trends Fund, Inc. Total investment companies (Cost $644,142) PREFERRED STOCKS - 12.73% FINANCIALS - 12.73% Commercial Banks - 4.40% Countrywide Capital V Real Estate Investment Trusts - 3.99% Strategic Hotels & Resorts, Inc. - Series A (a) Thrifts & Mortgage Finance - 4.34% Federal Home Loan Mortgage Corporation - Series K (a) Federal Home Loan Mortgage Corporation - Series N (a) Federal Home Loan Mortgage Corporation - Series S (a) Federal Home Loan Mortgage Corporation - Series T (a) Federal Home Loan Mortgage Corporation - Series Z (a) TOTAL FINANCIALS Total preferred stocks (Cost $5,930,774) CORPORATE BONDS - 1.81% Amount INDUSTRIALS - 0.73% Building Products - 0.73% Masonite International Corporation 8.250%, 04/15/2021 (Acquired 09/14/2011, Cost $467,598) (r) $ TOTAL INDUSTRIALS ENERGY - 1.08% Oil, Gas & Consumable Fuels - 1.08% American Petroleum Tankers Parent LLC/American Petroleum Tankers Company 10.250%, 05/01/2015 TOTAL ENERGY Total corporate bonds (Cost $1,131,906) Total investments - 95.27% (Cost $72,945,769) Time deposit * - 4.07% Other assets in excess of liabilities - 0.66% Net assets - 100.00% $ (a) - Non-income producing security. (f) - Security valued using Interactive Data's proprietary fair value pricing model. The total market value of these securities was $2,734,514, representing 4.38% of net assets. (r) - Restricted security under Rule 144A of the Securities Act of 1933.Purchased in a private placement transaction; resale to the public may require registration or be limited to qualified institutional buyers.The total market value of this security was $453,750, representing 0.73% of net assets. ADR - American Depositary Receipt * - Time deposit with Bank of America bears interest at 0.03% and matures on 10/3/2011. Invested through a cash management account administered by Brown Brothers Harriman & Co. An issuer in which the Fund's holdings represent 5% or more of the outstanding voting securities of the issuer is an "affiliated" issuer as defined in the 1940 Act. A schedule of the Fund's investments in securities of affiliated issuers held during the three months ended September 30, 2011, is set forth below: Share Balance At Share Balance At Dividend Value At Issuer Name July 1, 2011 Additions Reductions September 30, 2011 Income September 30, 2011 Tree.com, Inc + - $ - + - Issuer was not an affiliate as of September 30, 2011. The Global Industry Classification Standard (GICS) was developed by MSCI and S&P, an independent international financial data and investment services company.The GICS methodology is used by the MSCI indexes, which include domestic and international stocks, as well as by a large portion of the professional investment management community.The GICS hierarchy begins with 10 sectors and is followed by 24 industry groups, 67 industries and 147 sub-industries.Each stock that is classified will have a coding at all four of these levels. Schedule of Investments - September 30, 2011 Hotchkis and Wiley Capital Income Fund (Unaudited) Shares COMMON STOCKS - 58.76% Held Value CONSUMER DISCRETIONARY - 3.02% Automobiles - 0.26% General Motors Company (a)(i) $ General Motors Company (a) Multiline Retail - 0.82% J.C. Penney Company, Inc. Specialty Retail - 1.94% Home Depot, Inc. TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 9.95% Beverages - 1.52% PepsiCo, Inc. Food & Staples Retailing - 1.48% Wal-Mart Stores, Inc. (c) Food Products - 2.98% Kraft Foods, Inc. Unilever PLC - ADR Household Products - 1.64% Kimberly-Clark Corporation Tobacco - 2.33% Philip Morris International,Inc. (c) TOTAL CONSUMER STAPLES ENERGY - 7.03% Oil, Gas & Consumable Fuels - 7.03% ConocoPhillips Royal Dutch Shell PLC - Class B - ADR Total SA - ADR TOTAL ENERGY FINANCIALS - 8.77% Commercial Banks - 3.86% PNC Financial Services Group, Inc. Wells Fargo & Company Diversified Financial Services - 3.32% JPMorgan Chase & Company (c) Insurance - 1.59% The Allstate Corporation TOTAL FINANCIALS HEALTH CARE - 8.03% Pharmaceuticals - 8.03% Eli Lilly & Company Johnson & Johnson Novartis AG - ADR Pfizer, Inc. Sanofi - ADR TOTAL HEALTH CARE INDUSTRIALS - 4.39% Aerospace & Defense - 4.39% Lockheed MartinCorporation (c) Northrop GrummanCorporation TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 3.70% Computers & Peripherals - 0.38% Hewlett-Packard Company Software - 3.32% Microsoft Corporation TOTAL INFORMATION TECHNOLOGY MATERIALS - 0.50% Chemicals - 0.50% RPM International, Inc. TOTAL MATERIALS TELECOMMUNICATION SERVICES - 3.92% Wireless Telecommunication Services - 3.92% Vodafone Group PLC - ADR TOTAL TELECOMMUNICATION SERVICES UTILITIES - 9.45% Electric Utilities - 6.90% Edison International Exelon Corporation (c) PPL Corporation Multi-Utilities - 2.55% Public Service Enterprise Group, Inc. TOTAL UTILITIES Total common stocks (Cost $4,607,937) PREFERRED STOCKS - 1.83% FINANCIALS - 1.83% Commercial Banks - 0.89% Countrywide Capital V, 7.000% Zions Bancorporation - Series C, 9.500% Consumer Finance - 0.68% Ally Financial, Inc. - Series G, 7.000% (Acquired 12/31/2010 - 03/24/2011, Cost $28,203) (r) 30 GMAC Capital Trust I - Series 2, 8.125% (b) Real Estate Investment Trusts - 0.17% Strategic Hotels & Resorts, Inc. - Series A, 8.500% (a) Thrifts & Mortgage Finance - 0.09% Federal Home Loan Mortgage Corporation - Series Z, 8.375% (a)(b) TOTAL FINANCIALS Total preferred stocks (Cost $160,680) CONVERTIBLE PREFERRED STOCKS - 1.67% CONSUMER DISCRETIONARY - 0.40% Auto Components - 0.40% The Goodyear Tire & Rubber Company, 5.875% TOTAL CONSUMER DISCRETIONARY FINANCIALS - 0.93% Commercial Banks - 0.28% KeyCorp - Series A, 7.750% Diversified Financial Services - 0.40% Citigroup, Inc., 7.500% Insurance - 0.25% Hartford Financial Services Group, Inc. - Series F, 7.250% TOTAL FINANCIALS UTILITIES - 0.34% Electric Utilities - 0.34% PPL Corporation, 8.750% TOTAL UTILITIES Total convertible preferred stocks (Cost $154,143) CONVERTIBLE BONDS - 0.28% Amount INDUSTRIALS - 0.28% Machinery - 0.28% Meritor, Inc. 4.000%, 02/15/2027 (b) $ TOTAL INDUSTRIALS Total convertible bonds (Cost $31,853) CORPORATE BONDS - 35.55% CONSUMER DISCRETIONARY - 7.77% Auto Components - 1.38% Allison Transmission, Inc. 7.125%, 05/15/2019 (Acquired 05/09/2011, Cost $25,344) (r) American Axle & Manufacturing Holdings, Inc. 9.250%, 01/15/2017 (Acquired 12/31/2010 - 07/07/2011, Cost $30,892) (r) Stoneridge, Inc. 9.500%, 10/15/2017 (Acquired 12/31/2010, Cost $21,574) (r) Tomkins LLC/Tomkins, Inc. 9.250%, 10/01/2018 (Acquired 12/31/2010 - 06/03/2011, Cost $29,198) (r) Automobiles - 0.53% Chrysler Group LLC 8.250%, 06/15/2021 (Acquired 05/19/2011 - 08/15/2011, Cost $48,433) (r) Hotels, Restaurants & Leisure - 1.76% CityCenter Holdings LLC/CityCenter Finance Corporation 11.500%, 01/15/2017 (Acquired 03/25/2011 - 07/15/2011, Cost $26,688) (p)(r) CKE Restaurants, Inc. 11.375%, 07/15/2018 DineEquity, Inc. 9.500%, 10/30/2018 NCL Corporation Limited 9.500%, 11/15/2018 (Acquired 12/31/2010 - 06/03/2011, Cost $31,541) (r) Household Durables - 0.31% M/I Homes, Inc. 8.625%, 11/15/2018 Leisure Equipment & Products - 0.64% Caesars Entertainment Operating Company, Inc. 10.000%, 12/15/2018 Seven Seas Cruises LLC 9.125%, 05/15/2019 (Acquired 05/13/2011, Cost $32,000) (r) Media - 2.81% Bresnan Broadband Holdings LLC 8.000%, 12/15/2018 (Acquired 12/31/2010, Cost $20,700) (r) CCO Holdings LLC/CCO Holdings Capital Corporation 6.500%, 04/30/2021 (c) Cequel Communications Holdings I LLC/Cequel Capital Corporation 8.625%, 11/15/2017 (Acquired 12/31/2010 - 06/21/2011, Cost $36,071) (r) Clear Channel Worldwide Holdings, Inc. - Series B 9.250%, 12/15/2017 (c) Cumulus Media, Inc. 7.750%, 05/01/2019 (Acquired 05/26/2011 - 07/14/2011, Cost $29,710) (r) Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Company 7.500%, 03/15/2019 (Acquired 03/28/2011 - 04/05/2011, Cost $30,688) (r) Unitymedia Hessen GmbH & Company/Unitymedia NRW GmbH 8.125%, 12/01/2017 (Acquired 12/31/2010, Cost $31,500) (r) Multiline Retail - 0.34% Dillard's, Inc. 7.130%, 08/01/2018 TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 0.94% Food Products - 0.41% Del Monte Foods Company 7.625%, 02/15/2019 (Acquired 02/01/2011 - 07/15/2011, Cost $35,325) (r) Household Products - 0.53% FGI Holding Company, Inc. 11.250%, 10/01/2015 (p) FGI Operating Company, Inc. 10.250%, 08/01/2015 TOTAL CONSUMER STAPLES ENERGY - 3.81% Energy Equipment & Services - 1.42% McJunkin Red Man Corporation 9.500%, 12/15/2016 Parker Drilling Company 9.125%, 04/01/2018 PHI, Inc. 8.625%, 10/15/2018 Thermon Industries, Inc. 9.500%, 05/01/2017 Unit Corporation 6.625%, 05/15/2021 Oil, Gas & Consumable Fuels - 2.39% American Petroleum Tankers Parent LLC/American Petroleum Tankers Company 10.250%, 05/01/2015 Comstock Resources, Inc. 8.375%, 10/15/2017 7.750%, 04/01/2019 Overseas Shipholding Group, Inc. 7.500%, 02/15/2024 Petroquest Energy, Inc. 10.000%, 09/01/2017 Stone Energy Corporation 8.625%, 02/01/2017 TOTAL ENERGY FINANCIALS - 4.86% Commercial Banks - 1.32% CIT Group, Inc. 7.000%, 05/02/2017 (Acquired 12/31/2010 - 07/20/2011, Cost $65,102) (r) TransUnion LLC/TransUnion Financing Corporation 11.375%, 06/15/2018 Consumer Finance - 1.63% Ally Financial, Inc. 7.250%, 09/15/2017 Credit Acceptance Corporation 9.125%, 02/01/2017 (Acquired 04/04/2011 - 08/02/2011, Cost $37,534) (r) SLM Corporation - Series A 8.450%, 06/15/2018 (c) Springleaf Finance Corporation 6.900%, 12/15/2017 Diversified Financial Services - 0.43% PHH Corporation 9.250%, 03/01/2016 Insurance - 1.01% American International Group, Inc. 8.175%, 05/15/2058 (b)(c) CNO Financial Group, Inc. 9.000%, 01/15/2018 (Acquired 12/31/2010 - 05/17/2011, Cost $47,794) (r) Investments & Miscellaneous Financial Services - 0.47% Constellation Enterprises LLC 10.625%, 02/01/2016 (Acquired 01/20/2011 - 07/19/2011, Cost $35,098) (i)(r) TOTAL FINANCIALS HEALTH CARE - 4.52% Health Care Providers & Services - 2.59% AMGH Merger Sub, Inc. 9.250%, 11/01/2018 (Acquired 12/31/2010 - 06/03/2011, Cost $26,439) (r) Capella Healthcare, Inc. 9.250%, 07/01/2017 (Acquired 12/31/2010 - 08/10/2011, Cost $42,404) (r) CDRT Merger Sub, Inc. 8.125%, 06/01/2019 (Acquired 05/13/2011 - 06/03/2011, Cost $35,188) (r) CHS/Community Health Systems, Inc. 8.875%, 07/15/2015 Fresenius Medical Care U.S. Finance, Inc. 6.500%, 09/15/2018 (Acquired 09/08/2011, Cost $9,862) (r) HCA, Inc. 6.500%, 02/15/2020 Surgical Care Affiliates, Inc. 10.000%, 07/15/2017 (Acquired 12/31/2010, Cost $20,400) (i)(r) Health Care Technology - 1.03% Giant Funding Corporation 8.250%, 02/01/2018 (Acquired 01/13/2011 - 06/03/2011, Cost $31,388) (r) Merge Healthcare, Inc. 11.750%, 05/01/2015 STHI Holding Corporation 8.000%, 03/15/2018 (Acquired 03/11/2011 - 03/24/2011, Cost $25,764) (r) Pharmaceuticals - 0.90% ConvaTec Healthcare E SA 10.500%, 12/15/2018 (Acquired 12/31/2010 - 06/28/2011, Cost $41,075) (r) Endo Pharmaceuticals Holdings, Inc. 7.250%, 01/15/2022 (Acquired 06/03/2011 - 06/15/2011, Cost $30,100) (r) TOTAL HEALTH CARE INDUSTRIALS - 4.23% Aerospace & Defense - 0.13% Huntington Ingalls Industries, Inc. 7.125%, 03/15/2021 (Acquired 08/24/2011, Cost $9,257) (r) Airlines - 1.48% America West Airlines Pass Through Trust - Series 2001-1 7.100%, 04/02/2021 American Airlines, Inc. 7.500%, 03/15/2016 (Acquired 03/09/2011 - 06/02/2011, Cost $34,856) (r) Continental Airlines, Inc. Pass Through Trust - Series 2003-ERJ1 7.875%, 07/02/2018 Delta Air Lines, Inc. Pass Through Trust - Class B - Series 2007-1 8.021%, 08/10/2022 Building Products - 0.46% Roofing Supply Group LLC/Roofing Supply Finance, Inc. 8.625%, 12/01/2017 (Acquired 12/31/2010 - 06/03/2011, Cost $36,175) (r) Commercial Services & Supplies - 1.17% International Lease Finance Corporation 8.250%, 12/15/2020 (c) RSC Equipment Rental, Inc./RSC Holdings III LLC 8.250%, 02/01/2021 United Rentals North America, Inc. 8.375%, 09/15/2020 Machinery - 0.66% Altra Holdings, Inc. 8.125%, 12/01/2016 The Manitowoc Company, Inc. 8.500%, 11/01/2020 Road & Rail - 0.33% Florida East Coast Railway Corporation 8.125%, 02/01/2017 TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 1.29% Communications Equipment - 0.18% CDW LLC/CDW Finance Corporation 8.500%, 04/01/2019 (Acquired 03/29/2011, Cost $15,000) (r) Electronic Equipment, Instruments & Components - 0.67% Freescale Semiconductor, Inc. 9.250%, 04/15/2018 (Acquired 12/31/2010 - 08/29/2011, Cost $27,009) (r) 8.050%, 02/01/2020 Software - 0.44% Ceridian Corporation 11.250%, 11/15/2015 First Data Corporation 8.875%, 08/15/2020 (Acquired 12/31/2010 - 09/19/2011, Cost $25,870) (r) TOTAL INFORMATION TECHNOLOGY MATERIALS - 5.41% Chemicals - 1.42% Georgia Gulf Corporation 9.000%, 01/15/2017 (Acquired 12/31/2010, Cost $21,596) (r) Hexion U.S. Finance Corporation/Hexion Nova Scotia Finance ULC 8.875%, 02/01/2018 Lyondell Chemical Company 8.000%, 11/01/2017 (Acquired 07/06/2011, Cost $22,302) (r) Momentive Performance Materials, Inc. 9.000%, 01/15/2021 Omnova Solutions, Inc. 7.875%, 11/01/2018 Containers & Packaging - 1.33% BWAY Holding Company 10.000%, 06/15/2018 Reynolds Group Issuer, Inc./Reynolds Group Issuer LLC 7.875%, 08/15/2019 (Acquired 07/26/2011, Cost $40,127) (r) Solo Cup Company 8.500%, 02/15/2014 Metals & Mining - 1.48% Atkore International, Inc. 9.875%, 01/01/2018 (Acquired 12/31/2010 - 06/03/2011, Cost $36,964) (r) Rain CII Carbon LLC/CII Carbon Corporation 8.000%, 12/01/2018 (Acquired 12/31/2010, Cost $20,600) (r) SunCoke Energy, Inc. 7.625%, 08/01/2019 (Acquired 07/20/2011, Cost $35,333) (r) Tempel Steel Company 12.000%, 08/15/2016 (Acquired 07/28/2011 - 08/24/2011, Cost $19,415) (i)(r) Paper & Forest Products - 1.18% Ainsworth Lumber Company Limited 11.000%, 07/29/2015 (Acquired 12/31/2010 - 06/30/2011, Cost $40,104) (p)(r) Longview Fibre Paper & Packaging, Inc. 8.000%, 06/01/2016 (Acquired 05/17/2011, Cost $36,318) (r) Verso Paper Holdings LLC/Verso Paper, Inc. 8.750%, 02/01/2019 TOTAL MATERIALS TELECOMMUNICATION SERVICES - 0.80% Wireless Telecommunication Services - 0.80% Clearwire Communication LLC/Clearwire Finance, Inc. 12.000%, 12/01/2015 (Acquired 12/31/2010 - 08/10/2011, Cost $25,829) (r) Wind Acquisition Finance SA 11.750%, 07/15/2017 (Acquired 07/20/2011, Cost $16,719) (r) Wind Acquisition Holdings Finance SA 12.250%, 07/15/2017 (Acquired 07/05/2011 - 08/17/2011, Cost $33,550) (p)(r) TOTAL TELECOMMUNICATION SERVICES UTILITIES - 1.92% Electric Utilities - 1.01% GenOn Energy, Inc. 9.500%, 10/15/2018 NRG Energy, Inc. 7.875%, 05/15/2021 (Acquired 05/10/2011 - 08/15/2011, Cost $34,704) (r) Texas Competitive Electric Holdings Company LLC/Texas Competitive Electric Holdings Finance, Inc. 11.500%, 10/01/2020 (Acquired 04/18/2011 - 07/07/2011, Cost $34,938) (r) Independent Power Producers & Energy Traders - 0.43% Edison Mission Energy 7.000%, 05/15/2017 GenOn Americas Generation LLC 8.500%, 10/01/2021 Multi-Utilities - 0.48% Energy Future Intermediate Holding Company LLC 9.750%, 10/15/2019 TOTAL UTILITIES Total corporate bonds (Cost $2,838,459) Shares WARRANTS - 0.07% Held Automobiles - 0.07% General Motors Company Expiration: July 2016 Exercise Price: $10.00 (a) General Motors Company Expiration: July 2019 Exercise Price: $18.33 (a) 11 87 Total warrants (Cost $11,639) Total investments - 98.16% (Cost $7,804,711) Time deposit * - 0.58% Other assets in excess of liabilities - 1.26% Net assets - 100.00% $ (a) - Non-income producing security. (b) - The coupon rate shown on variable rate securities represents the rate at September 30, 2011. (c) - All or a portion of this security is segregated as collateral. (i) - Illiquid security. (p) - Payment in-kind security. (r) - Restricted security under Rule 144A of the Securities Act of 1933.Purchased in a private placement transaction; resale to the public may require registration or be limited to qualified institutionalbuyers. The total market value of these securities was $1,342,942, representing 18.43% of net assets. ADR - American Depositary Receipt * - Time deposit with Citibank bears interest at 0.03% and matures on 10/3/2011. Invested through a cash management account administered by Brown Brothers Harriman & Co. The Global Industry Classification Standard (GICS) was developed by MSCI and S&P, an independent international financial data and investment services company.The GICS methodology is used by the MSCI indexes, which include domestic and international stocks, as well as by a large portion of the professional investment management community.The GICS hierarchy begins with 10 sectors and is followed by 24 industry groups, 67 industries and 147 sub-industries.Each stock that is classified will have a coding at all four of these levels. Schedule of Investments - September 30, 2011 Hotchkis and Wiley High Yield Fund (Unaudited) CORPORATE BONDS - 76.03% Amount Value Aerospace/Defense - 0.95% Huntington Ingalls Industries, Inc. 7.125%, 03/15/2021 (Acquired 08/24/2011 through 09/30/2011, Cost $3,487,154) (r) $ $ Airlines - 3.78% America West Airlines Pass Through Trust - Series 2001-1 7.100%, 04/02/2021 American Airlines, Inc. 7.500%, 03/15/2016 (Acquired 03/09/2011 through 07/28/2011, Cost $2,812,524) (r) Continental Airlines, Inc. Pass Through Trust - Series 2003-ERJ1 7.875%, 07/02/2018 Delta Air Lines, Inc. 9.500%, 09/15/2014 (Acquired 09/16/2011, Cost $1,045,000) (r) Delta Air Lines, Inc. Pass Through Trust - Class B - Series 2007-1 8.021%, 08/10/2022 United Air Lines, Inc. Pass Through Trust - Class B - Series 2007-1 7.336%, 07/02/2019 (Acquired 06/23/2010 through 07/28/2011, Cost $2,834,668) (d)(i) Apparel/Textiles - 0.77% Quiksilver, Inc. 6.875%, 04/15/2015 Auto Loans - 2.01% Credit Acceptance Corporation 9.125%, 02/01/2017 (Acquired 02/28/2011 through 08/02/2011, Cost $3,431,580) (c)(r) Ford Motor Credit Company LLC 8.125%, 01/15/2020 (c) Auto Parts & Equipment - 3.31% Affinia Group, Inc. 10.750%, 08/15/2016 (Acquired 08/06/2009 through 02/09/2011, Cost $1,848,616) (r) Allison Transmission, Inc. 7.125%, 05/15/2019 (Acquired 04/27/2011 through 08/15/2011, Cost $2,501,609) (r) American Axle & Manufacturing Holdings, Inc. 9.250%, 01/15/2017 (Acquired 12/10/2009 through 09/13/2011, Cost $2,861,178) (r) Stoneridge, Inc. 9.500%, 10/15/2017 (Acquired 09/24/2010 through 08/26/2011, Cost $2,359,998) (r) Tomkins LLC/Tomkins, Inc. 9.250%, 10/01/2018 (Acquired 09/21/2010 through 09/30/2011, Cost $3,004,208) (r) Automakers - 0.76% Chrysler Group LLC 8.250%, 06/15/2021 (Acquired 05/19/2011 through 09/26/2011, Cost $3,518,782) (r) Banking - 0.37% Ally Financial, Inc. 7.250%, 09/15/2017 Building & Construction - 0.67% M/I Homes, Inc. 8.625%, 11/15/2018 Building Materials - 2.19% Building Materials Corporation of America 6.750%, 05/01/2021 (Acquired 08/26/2011 through 09/28/2011, Cost $3,864,841) (r) Masonite International Corporation 8.250%, 04/15/2021 (Acquired 09/06/2011 through 09/14/2011, Cost $1,449,360) (r) Roofing Supply Group LLC/Roofing Supply Finance, Inc. 8.625%, 12/01/2017 (Acquired 11/08/2010 through 08/18/2011, Cost $3,082,309) (r) Chemicals - 2.90% Georgia Gulf Corporation 9.000%, 01/15/2017 (Acquired 12/11/2009 through 09/12/2011, Cost $2,211,617) (r) Hexion U.S. Finance Corporation/Hexion Nova Scotia Finance ULC 8.875%, 02/01/2018 Lyondell Chemical Company 8.000%, 11/01/2017 (Acquired 07/06/2011 through 08/26/2011, Cost $3,386,571) (r) Momentive Performance Materials, Inc. 9.000%, 01/15/2021 Omnova Solutions, Inc. 7.875%, 11/01/2018 Consumer - Products - 0.92% FGI Holding Company, Inc. 11.250%, 10/01/2015 (p) FGI Operating Company, Inc. 10.250%, 08/01/2015 Consumer/Commercial/Lease Financing - 5.69% CIT Group, Inc. 7.000%, 05/01/2017 (c) 7.000%, 05/02/2017 (Acquired 12/10/2009 through 09/26/2011, Cost $8,125,616) (c)(r) International Lease Finance Corporation 8.250%, 12/15/2020 (c) SLM Corporation - Series A 8.450%, 06/15/2018 (c) Springleaf Finance Corporation 6.900%, 12/15/2017 TransUnion LLC/TransUnion Financing Corporation 11.375%, 06/15/2018 Department Stores - 0.91% Dillard's, Inc. 6.625%, 01/15/2018 7.130%, 08/01/2018 Diversified Capital Goods - 0.31% FCC Holdings, Inc. 12.000%, 12/15/2015 (Acquired 01/03/2011, Cost $1,253,125) (i)(r) Electric - Generation - 3.99% Calpine Corporation 7.250%, 10/15/2017 (Acquired 09/28/2011 through 09/29/2011, Cost $2,460,000) (r) Edison Mission Energy 7.000%, 05/15/2017 (c) Energy Future Holdings Corporation 9.750%, 10/15/2019 Energy Future Intermediate Holding Company LLC 9.750%, 10/15/2019 GenOn Americas Generation LLC 8.500%, 10/01/2021 GenOn Energy, Inc. 9.500%, 10/15/2018 NRG Energy, Inc. 7.875%, 05/15/2021 (Acquired 05/10/2011 through 09/27/2011, Cost $3,432,837) (r) Texas Competitive Electric Holdings Company LLC/Texas Competitive Electric Holdings Finance, Inc. 11.500%, 10/01/2020 (Acquired 04/14/2011 through 07/07/2011, Cost $1,868,913) (r) Electronics - 1.20% Freescale Semiconductor, Inc. 9.250%, 04/15/2018 (Acquired 04/20/2010 through 09/30/2011, Cost $2,687,051) (r) 8.050%, 02/01/2020 Energy - Exploration & Production - 5.10% Bill Barrett Corporation 7.625%, 10/01/2019 Comstock Resources, Inc. 8.375%, 10/15/2017 7.750%, 04/01/2019 Energy XXI Gulf Coast, Inc. 9.250%, 12/15/2017 Petroquest Energy, Inc. 10.000%, 09/01/2017 Stone Energy Corporation 8.625%, 02/01/2017 Unit Corporation 6.625%, 05/15/2021 Food - Wholesale - 0.46% Del Monte Foods Company 7.625%, 02/15/2019 (Acquired 02/01/2011 through 03/07/2011, Cost $2,004,375) (r) Forestry/Paper - 2.12% Ainsworth Lumber Company Limited 11.000%, 07/29/2015 (Acquired 02/22/2010 through 06/30/2011, Cost $2,912,731) (p)(r) Longview Fibre Paper & Packaging, Inc. 8.000%, 06/01/2016 (Acquired 05/17/2011 through 08/25/2011, Cost $3,438,926) (r) Verso Paper Holdings LLC/Verso Paper, Inc. 8.750%, 02/01/2019 Gaming - 1.25% Caesars Entertainment Operating Company, Inc. 10.000%, 12/15/2018 CityCenter Holdings LLC/CityCenter Finance Corporation 11.500%, 01/15/2017 (Acquired 01/13/2011 through 09/30/2011, Cost $2,972,580) (p)(r) Health Facilities - 4.19% Capella Healthcare, Inc. 9.250%, 07/01/2017 (Acquired 06/21/2010 through 09/30/2011, Cost $3,657,327) (r) CHS/Community Health Systems, Inc. 8.875%, 07/15/2015 (c) HCA, Inc. 6.500%, 02/15/2020 (c) Health Management Associates, Inc. 6.125%, 04/15/2016 Surgical Care Affiliates, Inc. 10.000%, 07/15/2017 (Acquired 12/15/2009 through 02/08/2011, Cost $1,801,747) (i)(r) Health Services - 3.01% AMGH Merger Sub, Inc. 9.250%, 11/01/2018 (Acquired 10/15/2010 through 03/08/2011, Cost $2,135,537) (r) CDRT Merger Sub, Inc. 8.125%, 06/01/2019 (Acquired 05/13/2011 through 09/28/2011, Cost $2,254,750) (r) Fresenius Medical Care U.S. Finance, Inc. 6.500%, 09/15/2018 (Acquired 09/08/2011 through 09/29/2011, Cost $4,018,178) (r) STHI Holding Corporation 8.000%, 03/15/2018 (Acquired 03/11/2011 through 08/24/2011, Cost $2,999,958) (r) Investments & Miscellaneous Financial Services - 0.70% Constellation Enterprises LLC 10.625%, 02/01/2016 (Acquired 01/20/2011 through 07/19/2011, Cost $2,633,598) (i)(r) Leisure - 1.05% NCL Corporation Limited 9.500%, 11/15/2018 (Acquired 11/04/2010 through 05/19/2011, Cost $1,850,169) (r) Seven Seas Cruises LLC 9.125%, 05/15/2019 (Acquired 05/13/2011 through 07/11/2011, Cost $2,154,575) (r) Life Insurance - 0.97% CNO Financial Group, Inc. 9.000%, 01/15/2018 (Acquired 12/14/2010 through 05/17/2011, Cost $3,555,314) (c)(r) Machinery - 1.28% Altra Holdings, Inc. 8.125%, 12/01/2016 The Manitowoc Company, Inc. 8.500%, 11/01/2020 Media - Broadcast - 0.69% Cumulus Media, Inc. 7.750%, 05/01/2019 (Acquired 04/29/2011 through 09/27/2011, Cost $2,914,748) (r) Media - Cable - 4.33% Bresnan Broadband Holdings LLC 8.000%, 12/15/2018 (Acquired 12/01/2010 through 09/30/2011, Cost $3,134,372) (r) CCO Holdings LLC/CCO Holdings Capital Corporation 6.500%, 04/30/2021 (c) Cequel Communications Holdings I LLC/Cequel Capital Corporation 8.625%, 11/15/2017 (Acquired 10/30/2009 through 09/28/2011, Cost $2,967,840) (r) Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Company 7.500%, 03/15/2019 (Acquired 03/23/2011 through 08/26/2011, Cost $2,407,734) (r) Unitymedia Hessen GmbH & Company/Unitymedia NRW GmbH 8.125%, 12/01/2017 (Acquired 11/17/2009 through 08/26/2011, Cost $3,322,189) (r) Media - Services - 0.69% Clear Channel Worldwide Holdings, Inc. - Series B 9.250%, 12/15/2017 (c) Medical Products - 1.12% Giant Funding Corporation 8.250%, 02/01/2018 (Acquired 01/12/2011 through 01/13/2011, Cost $2,193,125) (r) Merge Healthcare, Inc. 11.750%, 05/01/2015 Metals/Mining Excluding Steel - 2.14% Rain CII Carbon LLC/CII Carbon Corporation 8.000%, 12/01/2018 (Acquired 11/23/2010 through 09/29/2011, Cost $2,895,538) (r) SunCoke Energy, Inc. 7.625%, 08/01/2019 (Acquired 07/20/2011 through 08/31/2011, Cost $2,973,775) (r) Tempel Steel Company 12.000%, 08/15/2016 (Acquired 07/28/2011 through 08/24/2011, Cost $1,922,225) (i)(r) Multi-Line Insurance - 0.98% American International Group, Inc. 8.175%, 05/15/2058 (b)(c) Oil Field Equipment & Services - 3.68% American Petroleum Tankers Parent LLC/American Petroleum Tankers Company 10.250%, 05/01/2015 McJunkin Red Man Corporation 9.500%, 12/15/2016 (c) Parker Drilling Company 9.125%, 04/01/2018 PHI, Inc. 8.625%, 10/15/2018 Thermon Industries, Inc. 9.500%, 05/01/2017 Packaging - 1.90% BWAY Holding Company 10.000%, 06/15/2018 Reynolds Group Issuer, Inc./Reynolds Group Issuer LLC 7.875%, 08/15/2019 (Acquired 07/26/2011, Cost $2,970,233) (r) Solo Cup Company 8.500%, 02/15/2014 Pharmaceuticals - 1.34% ConvaTec Healthcare E SA 10.500%, 12/15/2018 (Acquired 12/28/2010 through 06/28/2011, Cost $3,045,284) (r) Endo Pharmaceuticals Holdings, Inc. 7.250%, 01/15/2022 (Acquired 06/06/2011 through 07/25/2011, Cost $2,408,079) (r) Railroads - 0.62% Florida East Coast Railway Corporation 8.125%, 02/01/2017 Restaurants - 1.56% CKE Restaurants, Inc. 11.375%, 07/15/2018 DineEquity, Inc. 9.500%, 10/30/2018 Software/Services - 1.26% Ceridian Corporation 11.250%, 11/15/2015 (c) First Data Corporation 10.550%, 09/24/2015 (p) 8.875%, 08/15/2020 (Acquired 08/11/2010 through 09/19/2011, Cost $2,436,178) (r) Steel Producers/Products - 0.52% Atkore International, Inc. 9.875%, 01/01/2018 (Acquired 12/15/2010 through 08/26/2011, Cost $2,172,933) (r) Support - Services - 2.13% PHH Corporation 9.250%, 03/01/2016 RSC Equipment Rental, Inc./RSC Holdings III LLC 8.250%, 02/01/2021 United Rentals North America, Inc. 8.375%, 09/15/2020 Telecom - Wireless - 1.09% Clearwire Communication LLC/Clearwire Finance, Inc. 12.000%, 12/01/2015 (Acquired 09/21/2010 through 08/10/2011, Cost $2,189,914) (r) Wind Acquisition Finance SA 11.750%, 07/15/2017 (Acquired 07/20/2011 through 07/22/2011, Cost $1,282,019) (r) Wind Acquisition Holdings Finance SA 12.250%, 07/15/2017 (Acquired 01/05/2011 through 08/17/2011, Cost $1,709,004) (p)(r) Telecommunications Equipment - 0.62% CDW LLC/CDW Finance Corporation 11.500%, 10/12/2015 (p) 12.535%, 10/12/2017 8.500%, 04/01/2019 (Acquired 03/29/2011 through 09/16/2011, Cost $1,449,984) (r) Transportation Excluding Air/Rail - 0.50% Overseas Shipholding Group, Inc. 7.500%, 02/15/2024 Total corporate bonds (Cost $297,786,643) CONVERTIBLE BONDS - 0.53% Auto Parts & Equipment - 0.53% Meritor, Inc. 4.000%, 02/15/2027 (b) Total convertible bonds (Cost $2,593,643) Shares CONVERTIBLE PREFERRED STOCKS - 2.47% Held Auto Parts & Equipment - 0.42% The Goodyear Tire & Rubber Company, 5.875% Banking - 1.19% Citigroup, Inc., 7.500% KeyCorp - Series A, 7.750% Electric - Integrated - 0.47% PPL Corporation, 8.750% Multi-Line Insurance - 0.39% Hartford Financial Services Group, Inc. - Series F, 7.250% Total convertible preferred stocks (Cost $11,204,071) PREFERRED STOCKS - 3.72% Banking - 2.75% Ally Financial, Inc. - Series G, 7.000% (Acquired 10/22/2010 through 03/24/2011, Cost $2,363,725) (r) Countrywide Capital V, 7.000% GMAC Capital Trust I - Series 2, 8.125% (b) Zions Bancorporation - Series C, 9.500% Hotels - 0.82% Strategic Hotels & Resorts, Inc. - Series A, 8.500% (a) Strategic Hotels & Resorts, Inc. - Series C, 8.250% (a) Investments & Miscellaneous Financial Services - 0.15% Federal Home Loan Mortgage Corporation - Series Z, 8.375% (a)(b) Total preferred stocks (Cost $15,100,095) COMMON STOCKS - 0.40% Automakers - 0.40% General Motors Company (a)(i) General Motors Company (a) Total common stocks (Cost $2,275,257) WARRANTS - 0.10% Automakers - 0.10% General Motors Company Expiration: July 2016 Exercise Price: $10.00 (a) General Motors Company Expiration: July 2019 Exercise Price: $18.33 (a) Total warrants (Cost $735,178) Total investments - 83.25% (Cost $329,694,887) Time deposits * - 17.65% Liabilities in excess of other assets - (0.90)% ) Net assets - 100.00% $ (a) - Non-income producing security. (b) - The coupon rate shown on variable rate securities represents the rate at September 30, 2011. (c) - All or a portion of this security is segregated as collateral for credit default swap contracts. (d) - Restricted security not registered under the Securities Act of 1933.Purchased in a private placement transaction; resale to the public may require registration or be limited to qualified institutional buyers.The total market value of this security was $2,693,290, representing 0.73% of net assets. (i) - Illiquid security. (p) - Payment in-kind security. (r) - Restricted security under Rule 144A of the Securities Act of 1933.Purchased in a private placement transaction; resale to the public may require registration or be limited to qualified institutional buyers.The total market value of these securities was $136,471,172, representing 37.11% of net assets. * - Time deposits of $1,200,000 with Bank of America, $54,098,548 with Brown Brother Harriman & Co., $1,200,000 with Citibank, $1,200,000 with HSBC Bank, $1,200,000 with JPMorgan Chase and $6,000,000 with Wells Fargo bear interest at 0.03% and matures on 10/3/2011. Invested through a cash management account administered by Brown Brothers Harriman & Co. Schedule of Credit Default Swap Contracts - September 30, 2011 Hotchkis and Wiley High Yield Fund (Unaudited) CREDIT DEFAULT SWAP CONTRACTS - SELL PROTECTION (1) Reference Entity Counterparty Receive Fixed Rate Expiration Date Notional Amount (2) Premiums Paid (Received) Value Unrealized Appreciation (Depreciation) Markit CDX.NA.HY.17 JPMorgan Chase & Company 5.00% 12/20/2016 (1) If the Fund is a seller of protection and a credit event occurs, as defined under the terms of that particular swap agreement, the Fund will either (i) pay to the buyer of protection an amount equal to the notional amount of the swap and take delivery of the referenced entity or underlying securities comprising the referenced index or (ii) pay a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the referenced entity or underlying securities comprising the referenced index. (2) The maximum potential payment the Fund could be required to make as a seller of credit protection if a credit event occurs as defined under the terms of the swap agreement. The following is a summary of the Fund’s derivative instrument holdings categorized by primary risk exposure as of September 30, 2011: LIABILITY DERIVATIVE INSTRUMENTS Credit Contracts: Credit Default Swap Contracts The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows*: Diversified Large Cap Mid-Cap Small Cap Value Fund Value Fund Value Fund Value Fund Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) $ ) $ ) $ ) Value Opportunities Capital High Fund Income Fund Yield Fund Cost of investments $ $ $ Gross unrealized appreciation Gross unrealized depreciation ) ) ) Net unrealized depreciation $ ) $ ) $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, as well as other information regarding securities valuation and other significant accounting policies, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Portfolio securities that are listed on a securities exchange (whether domestic or foreign) or The Nasdaq Stock Market (“NSM”) (including the Nasdaq National Market and the Nasdaq Small Cap Market) are valued at the last reported sale price (or official closing price) on that day as of the close of the New York Stock Exchange (which is generally 4:00 p.m. Eastern time), or, in the absence of recorded sales, at the average of readily available closing bid and asked prices on such exchange or NSM. Unlisted equity securities that are not included in NSM are valued at the last sale price or, if the last sale price is unavailable, at the average of the quoted bid and asked prices in the over-the-counter market. Fixed-income securities are generally valued at the mean between the bid and asked prices on the basis of information from independent pricing services but may also be valued based on reported transactions or a broker-dealer quotation. The pricing services may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term investments with remaining maturities of 60 days or less are valued at amortized cost, which approximates fair value. Investments quoted in foreign currency are valued daily in U.S. dollars on the basis of the foreign currency exchange rate prevailing at the time of valuation. Securities and assets for which market value quotations are not available are valued at their fair value as determined in good faith by or under the direction of the Trust’s Board of Trustees.The Board has approved the use of Interactive Data’s proprietary fair value pricing model to assist in determining current valuation for foreign securities traded in markets that close prior to the New York Stock Exchange. When fair value pricing is employed, the value of the portfolio security used to calculate the Funds’ net asset values may differ from quoted or official closing prices. The Trust has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination.Various inputs are used in determining the value of each Fund’s investments.These inputs are summarized in the following three broad categories: • Level1— Quoted unadjusted prices for identical instruments in active markets to which the Trust has access at the date of measurement. • Level2— Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. • Level3— Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Trust’s own assumptions that market participants would use to price the asset or liability based on the best available information. The following table presents the valuation levels of each Fund’s assets as of September 30, 2011: Diversified Value Fund Large Cap Value Fund Mid-Cap Value Fund Small Cap Value Fund Level 1 Quoted prices in an active market: Common Stocks $ Level 2 Other significant observable market inputs - Level 3 Significant unobservable inputs - Total Investments $ Value Opportunities Fund Capital Income Fund High Yield Fund Level 1 Quoted prices in an active market: Common Stocks $ $ $ Investment Companies - - Preferred Stocks Convertible Preferred Stocks - Warrants - Level 2 Other significant observable market inputs: Common Stocks Preferred Stocks Convertible Bonds - Corporate Bonds Level 3 Significant unobservable inputs - - - Total Investments $ $ $ Other Financial Instruments * Level 1 Quoted prices in an active market: - - - Level 2 Other significant observable market inputs: Credit Default Swap Contracts - - $ ) Level 3 Significant unobservable inputs - - - Total Investments - - $ ) * Other financial instruments are derivative instruments not reflected in the Schedule of Investments and are reflected at the unrealized appreciation (depreciation) on the instrument. Please refer to the Schedule of Investments for additional information regarding the composition of the amounts listed above. There were transfers from Level 1 to Level 2 of $2,157,861 and $103,411 and from Level 2 to Level 1 of $338,010 for the Value Opportunities Fund using market value as of September 30, 2011. The transfers were due to the use of Interactive Data’s proprietary fair value pricing model, due to lack of trading volume and due to increased trading volume, respectively, on September 30, 2011. There were no transfers into or out of Level 1 or Level 2 during the three months ended September 30, 2011 for the Diversified Value Fund, Large Cap Value Fund, Mid-Cap Value Fund, Small Cap Value Fund, Capital Income Fund and High Yield Fund. Transfers between Levels are recognized at the end of the reporting period. The Trust did not have any liabilities that were measured at fair value on September 30, 2011. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Hotchkis and Wiley Funds By (Signature and Title)/s/Anna Marie Lopez Anna Marie Lopez President of Hotchkis and Wiley Funds DateNovember 25, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)/s/Anna Marie Lopez Anna Marie Lopez President of Hotchkis and Wiley Funds DateNovember 25, 2011 By (Signature and Title)/s/JamesMenvielle James Menvielle Treasurer of Hotchkis and Wiley Funds DateNovember 25, 2011
